                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

U.S. BANK TRUST N.A. AS TRUSTEE FOR  *
LSF9 MASTER PARTICIPATION TRUST,     *
                                     *
     Plaintiff,                      *
                                     *                     Civil Action No. 18-30033-MGM
              v.                     *
                                     *
ROBERT G. BEDARD & CYNTHIA L. BEDARD *
                                     *
     Defendants.                     *

                      MEMORANDUM AND ORDER RE: REPORT AND
                         RECOMMENDATION ON PLAINTIFF’S
                      MOTION FOR ENTRY OF DEFAULT JUDGMENT

                                        (Dkt. Nos. 11 and 20)

                                         December 19, 2018

MASTROIANNI, U.S.D.J.

       Plaintiff, U.S. Bank Trust N.A. as Trustee for LSF9 Master Participation Trust, as holder of

a $115,000 promissory note executed by Defendants, Robert and Cynthia Bedard, on February 3,

2006 (“Note”), filed this action seeking an equitable assignment to it of a mortgage executed

together with the Note. Defendants failed to appear or otherwise defend. The clerk entered a default

against Robert Bedard on June 14, 2018, a copy of which was mailed to both Defendants that same

day and returned as undeliverable on June 28, 2018. Plaintiff filed its Motion for Default Judgment

on July 10, 2018. The case was referred to Magistrate Judge Katherine A. Robertson. She held a

hearing on October 1, 2018, at which neither Defendant appeared. On December 4, 2018, she

issued her Report and Recommendation (“R&R”) advising the court grant Plaintiff’s motion as to

the request for equitable assignment and deny it, without prejudice, as to the remaining requests.

Objections to the R&R were due on December 18, 2018. No objection was filed.
        The court has reviewed the R&R, as well as Plaintiff’s original motion. Noting that no

objections have been filed, the court, upon de novo review, hereby ADOPTS Judge Robertson’s R&R

(Dkt. No. 20).

        The court, therefore, ALLOWS Plaintiff’s Motion for Entry of Default Judgment to the

extent is seeks equitable assignment and DENIES the motion, without prejudice, as to the other

relief requested. Plaintiff is directed to file a status report no later than January 9, 2019 advising as to

whether it intends to seek additional relief or whether this case may be closed.

        It is So Ordered.



                                                          _/s/ Mark G. Mastroianni________
                                                          MARK G. MASTROIANNI
                                                          United States District Judge




                                                     2
